Citation Nr: 1721527	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), death pension, and/or accrued benefits.


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to September 1974.  He died in November 1995.  The appellant is the Veteran's adult daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded the case in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

On her December 2012 VA Form 9, the appellant indicated that she wished to provide testimony at a video conference hearing before a Veterans Law Judge (VLJ) at the San Diego RO.  She failed to appear for her first scheduled hearing in July 2016 and did not provide any reason for her failure to appear.  The Board remanded the appellant's claim in September 2016 to provide her another opportunity for a hearing, as the prior scheduling letter was sent to a misspelled address.  The RO was directed to send the new scheduling letter to the correct address.  On remand, the RO scheduled the appellant for a January 2017 hearing, which she asked to postpone, and then a May 2017 hearing.  The appellant failed to appear for the May 2017 hearing and again did not provide any reason for her failure to appear.  However, the Board's review of the April 2017 scheduling letter reveals that it was also sent to the incorrect address and was addressed to the deceased Veteran, not the appellant.  Although this letter was not returned as undeliverable, out of an abundance of caution, the Board finds that the appellant should be afforded another opportunity to appear at a hearing before a VLJ with proper notice sent to the correct address.  

Accordingly, the case is REMANDED for the following action:

Schedule a Board videoconference hearing before a VLJ.  Notify the appellant of the time, date, and location of the hearing.  The notification letter must be addressed to:
	[REDACTED]
	[REDACTED]
	[REDACTED]

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




